Citation Nr: 0700794	
Decision Date: 01/11/07    Archive Date: 01/24/07	

DOCKET NO.  03-26 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic arthritis of the left elbow.

4.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the left tibia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976, with additional unverified service of 3 years, 
10 months, and 29 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2003 and September 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

For reasons which will become apparent, the appeal as to the 
issue of service connection for a left ankle disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  A chronic left wrist disability is not shown to have been 
present in service, or at any time thereafter. 

2.  The veteran's post-traumatic arthritis of the left elbow 
is presently characterized by an essentially normal range of 
motion, with flexion from 135 to 145 degrees, and extension 
from 0 to 10 degrees, accompanied by pain.  

3.  The veteran's service-connected residuals of fracture of 
the left tibia are presently characterized by no more than 
slight knee or ankle disability.  



CONCLUSIONS OF LAW

1.  A chronic left wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The schedular criteria for an evaluation in excess of 
10 percent for post-traumatic arthritis of the left elbow 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.71a, and Part 4, Codes 5206, 5207, 5213 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected residuals of fracture of the left 
tibia have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, and Part 4, Codes 5260, 5261, 5262 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 
2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of September 2002 and 
December 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection for a chronic 
left wrist disability, as well as increased evaluations for 
his service-connected left elbow and left tibia disabilities.  
The RO, in addition, provided notice as to what information 
and evidence should be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes various VA 
outpatient treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess supra; see also ATD Corp. v. Lydall Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, as well as VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with  
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for a 
chronic left wrist disability.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005). 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records fail to 
demonstrate the existence of a chronic left wrist disability 
which was incurred during the veteran's period of active 
military service. While at the time of a period of inservice 
hospitalization for an unrelated medical problem in 
January 1975, there was noted a lump on the veteran's left 
wrist "secondary to fracture," on service entrance 
examination in November 1968, the veteran gave a history of 
just such a fracture in 1966, prior to his entry upon active 
military service.  Significantly, during the course of 
Medical Board proceedings in June 1976, the veteran stated 
that his left wrist had not been affected following the 
removal of a cast for his dislocated left elbow.  

The Board observes that, during the course of a VA orthopedic 
examination in September 1978, the veteran made no mention 
of, nor was there any diagnosis of, a chronic disability of 
the left wrist.  Moreover, radiographic studies of the 
veteran's left forearm conducted as part of a VA orthopedic 
examination in December 2002 were consistent with a normal 
appearance of the left radius and ulna.  Significantly, at 
the time of a recent VA orthopedic examination in May 2006, 
there was no evidence that the veteran complained of, or 
suffered from, a chronic left wrist disability.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed left wrist 
disability with any incident or incidents of his period of 
active military service.  Accordingly, service connection for 
that disability must be denied. 

Turning to the issue of increased evaluations for the 
veteran's service-connected left elbow and tibia 
disabilities, the Board notes that disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings. 

As regards the veteran's service-connected left elbow 
disability, the Board observes that, at the time of a VA 
orthopedic examination in December 2002, the veteran 
complained of pain and an inability to fully extend his 
elbow.  On physical examination, the veteran's left (minor) 
elbow appeared to be grossly normal.  Range of motion 
measurements showed flexion to 145 degrees, with extension to 
a fixed angle of 20 degrees (which is to say, incomplete 
extension), supination to 75 degrees, and pronation to 80 
degrees.  Noted at the time of examination was that range of 
motion of the veteran's left elbow was somewhat limited by 
stiffness and pain, with stiffness being the primary 
component.  However, fatigue, weakness, a lack of endurance, 
and incoordination were not factors in the veteran's left 
elbow disability.  

On subsequent VA orthopedic examination in February 2004, the 
veteran complained of constant pain in his left elbow.  
However, by the veteran's own admission, his left elbow pain 
did not cause any incapacitation.  Reportedly, functional 
impairment resulting from the veteran's left elbow disability 
consisted of a loss of range of motion and pain.  

On physical examination, the general appearance of the 
veteran's left elbow joint was within normal limits.  Range 
of motion measurements of the left elbow showed flexion to 
145 degrees, with extension of 10 degrees, supination of 
85 degrees, and pronation of 80 degrees.  Range of motion was 
additionally limited by pain, with pain being the major 
functional component.  Noted at the time of examination was 
that range of motion of the veteran's left elbow was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  Radiographic studies of the veteran's 
left elbow showed evidence of degenerative arthritic changes 
and an old healed fracture.  Noted at the time of examination 
was that the effect of the veteran's condition on his daily 
activities was "minimal."  

As of the time of a recent VA orthopedic examination in 
May 2006, the veteran complained of a "throbbing" in his left 
elbow.  However, the veteran could not comment regarding the 
last time he had experienced such "throbbing."  When further 
questioned, the veteran stated that his left elbow did not 
become stiff.  However, on occasion, it would become "puffy," 
which the veteran equated to swelling.  The veteran denied 
any left elbow weakness, but stated that his left elbow 
tended to become "tired" more easily than his right elbow.  
Significantly, according to the veteran, his left elbow was 
stable and did not incapacitate him.  Moreover, the veteran 
denied that his left elbow affected his eating, grooming, or 
other toilet hygiene activities.  

On physical examination, the veteran's left elbow was 
entirely symmetrical, with no edema, and no swelling.  Bony 
palpation of the muscle and soft tissue area showed no 
evidence of any tenderness.  Muscle insertions at the left 
elbow showed no evidence of any tenderness, nor was there any 
atrophy of the left elbow.  Left elbow active range of motion 
equaled passive range of motion, with flexion to 135 degrees, 
and extension to 0 degrees. Forearm pronation was from 0 to 
90 degrees with supination from 0 to 45 degrees.  
Significantly, during the course of examination, there was no 
evidence of any arc pain, or crepitus on repeat usage.  Left 
elbow valgus and varus stress testing was negative for 
evidence of tenderness or instability.  Moreover, during the 
course of examination, there was no evidence of any painful 
motion of the left elbow with repeated usage.  

The Board observes that, based on the evidence of record, the 
veteran has been awarded a 10 percent evaluation for his 
service-connected left elbow disability on the basis of 
painful motion.  In order to warrant an increased, which is 
to say, 20 percent evaluation, there would need to be 
demonstrated the presence of a limitation of flexion of the 
left forearm to 90 degrees, or a limitation of extension to 
75 degrees.  A 20 percent evaluation would additionally be 
indicated were there to be evidence of limitation of 
pronation, with motion lost beyond the last quarter of the 
arc, where the left hand did not approach full pronation; or 
where the hand was fixed near the middle of the arc, or 
moderate pronation.  38 C.F.R. § 4.71a and Part 4, Codes 
5206, 5207, 5213 (2005).  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain have been considered in conjunction with the 
Board's review of the limitation of motion diagnostic codes.

As is clear from the above, the veteran does not currently 
meet the schedular criteria for the assignment of an 
increased evaluation.  More specifically, there is no 
indication that the veteran currently experiences a 
limitation of flexion or extension of his left forearm 
sufficient to warrant the assignment of a 20 percent 
evaluation nor is there evidence of a limitation of pronation 
sufficient to warrant the assignment of such a rating.  Even 
when considering the veteran's complaints of continued pain, 
the Board finds that a rating higher than 10 percent cannot 
be assigned based on the objective findings of record.  As 
such, the veteran's claim for an increased evaluation for his 
service-connected left elbow disability must be denied.  

Turning to the issue of an increased rating for the 
service-connected residuals of fracture of the left tibia, 
the Board notes that, at the time of the aforementioned VA 
orthopedic examination in December 2002, the veteran 
complained of functional impairment due to left ankle and 
knee pain.  Additionally noted was that the veteran 
experienced pain in his left knee and leg whenever he 
ascended or descended stairs.  

On physical examination, the veteran's feet showed no sign of 
any abnormal weight-bearing.  Nor did the veteran require any 
assistive devices.  The left humerus, tibia, and fibula 
appeared normal, with no evidence of any nonunion or 
malalignment.  The left knee likewise appeared normal, with 
range of motion measurements showing flexion to 140 degrees, 
and extension to 0 degrees.  Noted at the time of examination 
was that range of motion of the veteran's left knee was not 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  Both the veteran's posture and gait were 
within normal limits, with no evidence of any limited 
function of either standing or walking.  

On subsequent VA orthopedic examination in February 2004, the 
veteran complained of constant pain in his left lower leg, in 
particular, when standing.  Both posture and gait were 
described as within normal limits, and the veteran's feet 
showed no signs of any abnormal weight-bearing.  The 
veteran's left tibia was within normal limits, and range of 
motion of the left knee was from 0 to 140 degrees.  Noted at 
the time of examination was that the veteran's left knee 
joint range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  
Significantly, the effect of the veteran's condition on his 
daily activities was described as "minimal."  

As of the time of a recent VA orthopedic examination in 
May 2006, the veteran denied any special "shoe wear" as a 
result his left lower leg condition.  Similarly denied were 
any problems with flare-ups of baseline symptomatology.  When 
further questioned, the veteran denied any functional 
additional limitation following repeated use, and 
additionally commented that range of motion in his left ankle 
and knee was not affected.  The veteran denied any problems 
with swelling, stiffness, weakness, fatigue, or lack of 
endurance, and reported that his tibial fracture was 
"stable," with no locking of the left knee or ankle.  
According to the veteran, he experienced no pain on repeated 
use of his left knee, tibia, or ankle. 

On physical examination, the veteran utilized no ambulatory 
aids or braces.  The left knee patellar joint line was 
nontender, as were the bony landmarks of the left knee.  
Range of motion measurements of the left knee showed flexion 
to 130 degrees, with extension to 0 degrees.  There was no 
evidence of any deformity of the left tibia, nor was there 
evidence of angulations, drainage, malunion, nonunion, or 
painful motion.  The veteran's left tibia was nontender to 
direct digital pressure, and there was no edema, false 
motion, or intra-articular motion associated with the left 
knee or ankle.  Neurological evaluation showed 5/5 strength, 
and lower extremity sensation was symmetrical and within 
normal limits.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected left tibia disability 
contemplates the presence of slight knee or ankle disability.  
In order to warrant an increased, which is to say a 
20 percent evaluation, there would need to be demonstrated 
the presence of moderate knee or ankle disability, or, in the 
alternative, a limitation of flexion to 30 degrees, or a 
limitation of extension to 15 degrees.  38 C.F.R. § 4.71a and 
Part 4, Codes 5260, 5261, 5262 (2005).  

As is clear from the evidence outlined above, the 10 percent 
evaluation currently in effect for the veteran's 
service-connected residuals of fracture of the left tibia is 
appropriate as there exists no evidence that the veteran 
suffers from moderate left knee or ankle disability, or a 
limitation of flexion and/or extension sufficient to warrant 
the assignment of an increased rating.  Again, the Board has 
considered the veteran's complaints of pain and lack of 
endurance as required by DeLuca.  The evidence, however, does 
not support a finding of moderate disability and the 
remaining motion in the knee is such that a higher rating may 
not be assigned.  Accordingly, an increased evaluation for 
the veteran's service-connected residuals of fracture of the 
left tibia must be denied.  


ORDER

Service connection for a left wrist disability is denied.  

An evaluation in excess of 10 percent for post-traumatic 
arthritis of the left elbow is denied.  

An evaluation in excess of 10 percent for the residuals of 
fracture of the left tibia is denied.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic left ankle disability.  In 
pertinent part, it is argued that the veteran's current left 
ankle pathology is proximately due to and/or the result of 
his service-connected residuals of fracture of the left 
tibia.

In that regard, the Board observes that, in June 1972, during 
the veteran's period of active military service, he 
complained of pain in both legs and ankles.  While 
approximately one week later, the veteran's ankle was 
described as "within normal limits," during the course of 
outpatient treatment in August of that same year, it was 
noted that the veteran had been hit with a bat, and "cracked" 
his ankle.

Significantly, on VA orthopedic examination in December 2002, 
the veteran's left ankle was described as "slightly 
edematous," with a range of motion which was somewhat limited 
by pain.  On subsequent VA orthopedic examination in 
May 2006, the veteran complained of residual swelling of his 
left ankle, for which he denied any post-service injury.  
Range of motion measurements conducted at that time showed 
dorsiflexion of the left ankle from 0 to 15 degrees, with 
plantar flexion from 0 to 35 degrees, representing a slightly 
decreased range of motion.  

The Board observes that in his Substantive Appeal submitted 
in August 2006, the veteran essentially argued that his left 
ankle disability was secondary to his service-connected 
residuals of fracture of the left tibia and had resulted in 
an inability to walk even on smooth surfaces without an 
occasional fall.  Under the circumstances, the Board is of 
the opinion that an additional VA examination would be 
appropriate prior to a final adjudication of the veteran's 
claim for service connection for a chronic left ankle 
disability.  

Regarding certain procedural issues, the Board notes that a 
review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim for service connection for a chronic left ankle 
disability.  More specifically, while in correspondence of 
September 2002, and once again in December 2003, the veteran 
was furnished information regarding the requirements for an 
award of service connection on a direct basis, he was never 
provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Furnish the veteran and his 
accredited representative copies of all 
pertinent laws and regulations governing 
the award of service connection on a 
secondary basis.  A copy of this 
notification should be made a part of the 
veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to July 2006, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If VA cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and his representative should be informed 
of any such problem.

3.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
left ankle disability.  Provide adequate 
notice of the date and place of any 
requested examination; a copy of all such 
notification(s) must be associated with 
the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the orthopedic examiner should 
specifically comment as to whether the 
veteran currently suffers from a 
clinically-identifiable chronic left 
ankle disability (separate and distinct 
from clinical manifestations already 
contemplated within the context of the 
veteran's service-connected residuals of 
left tibia fracture).  Should it be 
determined that the veteran has a 
diagnosed chronic left ankle disability, 
an additional opinion is requested as to 
whether such pathology is as likely as 
not proximately due to or the result of 
the veteran's service-connected residuals 
of left tibia fracture.  All opinions 
expressed must be supported by complete 
rationale.  All information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  Upon completion of all requested 
development, review the veteran's claim 
for service connection for a chronic left 
ankle disability.  Should the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent Supplemental Statement 
of the Case (SSOC) in July 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


